Citation Nr: 0416582	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  03-05 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder, to include as secondary to the service-connected 
injury of occipital skull fracture and to include as 
secondary to a service-connected neck injury with cervical 
radiculopathy and degenerative joint disease of the cervical 
spine.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty for training from December 
1958 to June 1959 and on active duty from January1960 to 
February 1964.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of June 2002 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in Muskogee, 
Oklahoma.  

In July 1999, the RO denied a claim of entitlement to service 
connection for a right shoulder disorder as secondary to 
service-connected injury of occipital skull fracture after 
finding that the claim was not well grounded.  In September 
1999, the RO determined that new and material evidence had 
not been submitted to reopen a claim of entitlement to 
service connection for a right shoulder disorder as secondary 
to service-connected injury of occipital skull fracture.  
Subsequently, in a June 2002 rating decision, the RO notified 
the veteran of the Veterans Claims Assistance Act of 2000 
(VCAA) and then readjudicated and denied the claim on a de 
novo basis.  See Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) and 
VAOPGCPREC 03-2001.  

Furthermore, in the December 2002 statement of the case, the 
RO is noted to have adjudicated the veteran's claim to be 
entitlement to service connection for degenerative disease of 
the right shoulder, to include as secondary to  
service-connected neck injury with cervical radiculopathy and 
degenerative joint disease of the cervical spine.  
Accordingly, the Board will address this issue in terms not 
only as secondary to the service-connected skull fracture, 
but also as secondary to the service-connected cervical spine 
disorder.  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in September 2003.  

The veteran raised a claim for service connection for a left 
shoulder disorder.  At his September 2003 hearing, the 
veteran stated that the RO granted service connection for 
this disorder.  However, review of the claims file does not 
reflect such a grant, thus, this matter is referred to the 
RO.


FINDINGS OF FACT

Evidence of record indicates that the veteran's current right 
shoulder disorder is related to his service-connected 
occipital skull fracture and service-connected neck injury 
with cervical radiculopathy and degenerative joint disease of 
the cervical spine.  


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, service connection 
for a right shoulder disorder secondary to the veteran's 
service-connected occipital skull fracture and neck injury 
with cervical radiculopathy and degenerative joint disease of 
the cervical spine is granted. 38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his right shoulder disorder was 
caused or aggravated by his service-connected residuals of a 
head injury and cervical spine disorder.  Service medical 
records reveal that the veteran was injured in July 1962 when 
he was struck in the face and sustained a fracture of the 
left occipital bone.  The records showed no evidence of a 
right shoulder problem.  In an August 1968 rating decision, 
the RO granted service connection for residuals of fracture, 
occipital skull.  

In December 1981 private examination, the veteran reported a 
history of head and neck injury in service.  Findings 
included some tenderness and a slight anterior 
kyphoscoliosis.  No X-rays were taken.  

The report of a June 1994 VA examination revealed subjective 
complaints of bilateral shoulder pain, right more than left.  
Objective findings revealed decreased range of motion of the 
shoulders, to the point that he was unable to lift his arm 
above his head with the right shoulder.  

An October 1998 letter from the veteran's private physician, 
Dr. S. Beeki noted that the veteran suffered from severe 
degenerative joint disease with involvement of his right 
shoulder and indicated that an MRI was needed to evaluate the 
extent of his peri arthritis of the right shoulder.  The 
report of a November 1998 VA examination reveals a history of 
head trauma and skull fracture in the early 1960's following 
an assault.  The veteran indicated that his head struck the 
bumper of a car during this assault.  Physical examination 
included findings of some neck stiffness.  Also noted was a 
well-healed six-centimeter scar on the posterior skull.  No 
right shoulder findings were related in this examination.  

A March 1999 letter from the veteran's private physician, Dr. 
K. Bolyard related that the veteran was being treated for 
right shoulder problems with neck discomfort.  A history was 
given of a skull fracture and some damage to the cervical 
muscles in the distant past.  The physician opined that it 
was likely as not that the veteran's shoulder discomfort and 
neck pain that he was having at present may be secondary to 
his skull fracture.  In a separate March 1999 letter, Dr. 
Beeki stated that the veteran had a history of diffuse 
arthritis, worse in his right shoulder, and opined that the 
veteran's history of neck injury more likely than not 
contributed to his right shoulder problem.

At his June 1999 VA examination, the veteran reported that he 
was assaulted in service which resulted in a skull fracture.  
As a result of this injury, the veteran claimed he had 
headaches and pain beginning in his neck and radiating to his 
right shoulder.  He also gave a history of arthritis in the 
right shoulder with continuous pain, weakness and stiffness.  
Physical examination revealed stiffness and pain of the right 
shoulder with motion.  Shoulder abduction was limited from 0 
to 62 degrees active motion, with the examiner unable to push 
it beyond 85 degrees due to pain.  Weakness in the hand and 
upper arm was also noted.  Examination of the neck revealed 
some limitation of motion, particularly on flexion.  The 
examiner diagnosed degenerative joint disease of the right 
shoulder.  Also diagnosed were headaches that developed after 
a skull fracture in 1962.  The examiner opined that the skull 
fracture and cervical radiculopathy were related to the 
veteran's injury in service.  This radiculopathy included 
pain that radiated to the right shoulder.  However, the 
examiner opined that the separate degenerative joint disease 
of the right shoulder was not related to the occipital 
fracture, head or neck injury sustained in service.  

A June 1999 opinion from the chief of anesthesia at the 
veteran's pain clinic relates that the veteran suffered from 
chronic right shoulder pain and dysfunction that appeared to 
be related to an injury he received while serving in the 
military.  The opinion was that it was more likely than not 
the chronic shoulder dysfunction occurred from the injury.

In July 1999, the RO granted service connection for a neck 
injury with cervical radiculopathy.

VA X-rays of the right shoulder done in June 1999 and August 
1999 yielded an impression of spur formation of the AC joint.

The report of a November 2000 VA cervical spine examination 
related the history of the veteran's skull fracture injury.  
He now had complaints of pain and stiffness in the neck, 
radiating to the right shoulder.  Objective findings included 
limited neck movements and tenderness and limited movement of 
the right shoulder.  The 1999 X-ray was noted to show spur 
formation at the acromioclavicular joint.  The diagnosis 
included degenerative joint disease of the cervical spine.  
The examiner opined that he did not see any radiculopathy 
except there was a spur formation at the AC joint of the 
right shoulder.  VA treatment records include an August 2001 
MRI that diagnosed degenerative changes in the glenohumeral 
joint with osteophytic spurring of the humeral head and 
moderate impingement from the acromial process with minor 
signal change in the musculotendious junction of the 
supraspinous.  

The veteran underwent right shoulder surgery in February 
2002.  A February 2002 presurgery physical noted the history 
of skull fracture in the 1960's.  The procedure he underwent 
was subacromial decompression in the manner Neer and 
resection, distal clavicle.  The pre and post surgical 
diagnosis was subacromial impingement and AC joint arthrosis.  
Following surgery he underwent physical therapy.  A March 
2002 occupational consult related the history of skull 
fracture which affected his ability to have full cervical 
range of motion.  He continued to have right shoulder pain 
and in April 2002 was not progressing well in his therapy as 
he should have been.  He continued with physical therapy 
through July 2002 and was said to be progressing.  

At his September 2003 hearing, the veteran testified about 
the incident that resulted in his skull fracture.  He 
testified that he was struck by a man with brass knuckles and 
the back of his head struck the bumper of a Cadillac, 
resulting in his injury.  The veteran reported that he has 
had shoulder problems and migraine headaches since service.  
He stated that VA medical providers told him that his right 
shoulder injury was related to the injury in service.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R.§ 3.303(d) (2003).  In addition, a 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  Furthermore, the U.S. Court 
of Appeals for Veterans Claims (Court) has held that the term 
"disability" as used in 38 U.S.C.A. §§ 1110, 1131 should 
refer to "any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service- 
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

As shown above, there is both positive and negative evidence 
in this matter.  The favorable evidence consists of the 
private medical opinions dated in March 1999 and June 1999 as 
well as VA medical documents dated from June 1999 to June 
2002.  The opinions from separate private physicians opined 
that it was likely as not that the veteran's right shoulder 
problems were related to the skull fracture injury.  
Additionally, the VA chief of anesthesia at the veteran's 
pain clinic related the veteran's right shoulder disorder to 
the injury service.  Moreover, VA medical records from 2002 
noted that the history of skull fracture which affected his 
ability to have full cervical range of motion.  The 
unfavorable evidence consists of the VA examination from June 
1999 which provided an opinion that the veteran's right 
shoulder degenerative joint disease of the right shoulder was 
not related to the occipital fracture, head or neck injury 
sustained in service.  However this same examination did 
indicate that there was cervical pain that radiated to the 
right shoulder.  

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  In Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  In Gilbert, the Court specifically stated that 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  

Thus, in view of this evidence, and with application of the 
benefit of the doubt rule, the Board concludes that the 
veteran's right shoulder disorder, manifested by degenerative 
changes, is secondary to his service-connected skull fracture 
disability.  Accordingly, service connection is granted for a 
right shoulder disorder.

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100 et. Seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Thus the additional delay in the 
adjudication of this issue which would result from a remand 
solely to allow the RO to apply the VCAA would not be 
justified.


ORDER

The claim for entitlement to service connection for a right 
shoulder disorder is granted.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



